—Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated June 18, 1984 (People v Dure, 102 AD2d 873), affirming a judgment of the Supreme Court, Kings County, rendered June 2, 1980, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Thompson, J. P., Pizzuto, Santucci and Joy, JJ., concur.